Citation Nr: 0109810	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1963 until April 
1972.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for diabetes 
mellitus due to Agent Orange exposure.

The Board notes that an unappealed May 1998 rating decision 
denied the veteran's claim of entitlement to service 
connection for diabetes mellitus on a direct basis.  In 
November 1998, the veteran attempted to reopen his claim, 
alleging that his diabetes mellitus resulted from Agent 
Orange exposure in Vietnam.  The RO issued a February 2000 
rating decision in which it denied the veteran's claim on the 
merits following a de novo review of the evidence.  In 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996), the Court held that the new-and-material-
evidence requirement is a material legal issue which the 
Board has a legal duty to address, regardless of the RO's 
actions.  Therefore, the Board must first adjudicate the 
issue of whether new and material evidence has been submitted 
to reopen the veteran's claim of entitlement to service 
connection for diabetes mellitus before proceeding with a de 
novo review of the evidence.  In taking this approach, the 
Board points out that the veteran's new theory of service 
connection, Agent Orange exposure, does not constitute a new 
claim.  See Ashford v. Brown, 10 Vet. App. 120, 123.


FINDINGS OF FACT

1.  An unappealed May 1998 rating decision denied the 
veteran's claim of entitlement to service connection for 
diabetes mellitus.



2.  The evidence introduced into the record since the May 
1998 rating decision bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  An unappealed May 1998 rating decision which denied 
service connection for diabetes mellitus is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).

2.  The evidence received since the May 1998 rating decision 
is new and material; thus, the claim for service connection 
for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 20.1105, 3.156(a) (2000).

3.  Additional development is required to comply with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he currently suffers from diabetes 
mellitus as a result of having been exposed to Agent Orange 
in Vietnam.  He claims that diabetes mellitus should be 
service connected on a presumptive basis. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  In addition, certain chronic diseases, such 
as diabetes mellitus, may be presumed to have been incurred 
in service if manifest to a compensable degree (10 percent) 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000). 

In addition to these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e) (2000), shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2000).  If a veteran was exposed to Agent Orange during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  See 38 C.F.R. 
§ 3.309(e) (2000).  

The Board notes that diabetes mellitus is not included in 
this list of presumptive diseases.  Id.  However, a proposed 
rule states that veterans with Type-II Diabetes Mellitus will 
be eligible for disability compensation based on their 
presumed exposure to Agent Orange or other herbicides.  This 
is only a proposed rule, however, and has not yet been 
promulgated. 

Turning to the facts of this case, a May 1998 rating decision 
denied the veteran's claim of entitlement to service 
connection for diabetes mellitus.  The veteran failed to seek 
appellate review within one year after being notified of that 
decision in May 1998.  As a result, that decision is final 
and not subject to revision upon the same factual basis.  
38 U.S.C.A. §§ 7104, 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.  

An exception to this rule is articulated in 38 U.S.C.A. 
§ 5108, which states, in part, that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and involves a three-
step analysis.  

The first step requires determining whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Second, the evidence must be shown to 
be actually "new," that is, not of record when the last 
final decision denying the claim was made.  See Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  The third and final 
question is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir., 
1998), citing 38 C.F.R. § 3.156(a).  This need not mean that 
the evidence warrants a revision of the prior determination, 
but is intended to ensure the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; Pensions, Compensation, Dependency: 
New and Material Evidence; Standard Definition," 55 Fed. 
Reg. 19088, 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

The May 1998 rating decision which denied service connection 
for diabetes mellitus is final, as it was the last 
disposition in which that claim was finally disallowed on any 
basis.  The relevant evidence at that time consisted of the 
veteran's service medical records, a September 1984 VA 
examination report, VA outpatient treatment reports dated 
from 1984 to 1994, records of private medical treatment from 
various healthcare providers, and the veteran's own 
statements in support of his claim. 

The evidence that must be considered in determining whether 
this claim may be reopened based on new and material evidence 
is that added to the record since the May 1998 rating 
decision.  Since then, the veteran submitted a May 2000 
letter from Jerome F. Mestemaker, M.D., who stated that he 
had treated the veteran in the early 1970's for hypertension 
and diabetes mellitus.  Dr. Mestemaker indicated, however, 
that the veteran's medical records were no longer available. 

The Board finds this evidence to be new, as it was not of 
record at the time of the May 1998 rating decision and is not 
cumulative of any other evidence at that time.  In addition, 
this evidence is probative of the central issue in this case 
as to whether the veteran's diabetes mellitus had its onset 
in service or during the one-year presumptive period after 
service.  As noted, the veteran was separated from active 
duty in April 1972, which is the time frame (early 1970's) 
identified by Dr. Mestemaker when he treated the veteran for 
diabetes mellitus.  Accordingly, the Board concludes that new 
and material evidence has been submitted since the May 1998 
rating decision; thus, the claim for service connection for 
diabetes mellitus must be reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board can conduct a de novo review at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1994).  As will be discussed below, the Board finds that a 
remand is appropriate to comply with the Veterans Claims 
Assistance Act of 2000.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for diabetes mellitus is 
reopened and, to this extent only, the appeal is granted.


REMAND

As noted above, VA has a duty to assist the veteran in the 
development of facts pertinent to his claim, and recent 
statutory revisions ensure that this duty applies to all new 
claims for compensation.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  This includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, as well as a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate their claim, which includes conducting a 
thorough and contemporaneous medical examination.  See 
Veterans Claims Assistance Act of 2000; see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1993). 

The Board finds that VA must fulfill this duty by affording 
the veteran a VA examination to determine the etiology of his 
diabetes mellitus.  In particular, a VA examiner should 
provide an opinion concerning the likelihood that the 
veteran's diabetes mellitus had it onset either in service or 
during the one-year presumptive period after service.  The 
examiner should also comment on the likelihood that the 
veteran's diabetes mellitus is related to Agent Orange 
exposure.  

The Board emphasizes that the proposed rule adding Type-II 
diabetes mellitus to list of presumptive diseases under 38 
C.F.R. § 3.309(e) may become effective while this appeal is 
pending.  If so, the RO should consider this rule in 
adjudicating the veteran's claim.  In so doing, the RO may 
determine that service connection should be granted without 
the need for further development as requested by this remand. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and etiology of his 
diabetes mellitus.  The claims folder, 
including a copy of this REMAND, should 
be reviewed by the examiner.  All 
necessary tests and evaluations should be 
performed.  Following a review of the 
veteran's claims file and completion of 
the examination, the examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or greater) that the 
veteran's diabetes mellitus began either 
in service or during the one-year 
presumptive period after he left service 
in April 1972.  If it is determined that 
the veteran's diabetes mellitus did not 
begin in service or during the 
presumptive period, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
diabetes mellitus is related to Agent 
Orange exposure from his military service 
in Vietnam.  All pertinent clinical 
findings and the rationale for all 
opinions expressed should be reported and 
set forth in a typewritten report. 

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedure at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for diabetes mellitus as a 
result of Agent Orange exposure.  If the 
proposed rule adding Type-II diabetes 
mellitus to the list of presumptive 
diseases under 38 C.F.R. § 3.309(e) is 
promulgated, the RO should consider 
granting the veteran's claim on a 
presumptive basis.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence 
and to provide due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on each matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

